Citation Nr: 0215516	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with right L4-L5 radiculopathy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran's claims for 
a disability rating in excess of 10 percent for his service-
connected lumbosacral strain disorder and a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.  The veteran filed a timely 
appeal to these adverse determinations.

When this matter was previously before the Board in December 
2000 it was remanded to the RO for further development, which 
has been accomplished to the extent possible.  The case is 
now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's lumbosacral strain is manifested by 
complaints of pain on motion, with no evidence of muscle 
spasm or loss of lateral spine motion, unilateral, in 
standing position.

3.  The veteran is currently service-connected for the 
following disorders:  dysthymic disorder, rated at 50 percent 
disabling; lumbosacral strain with right L4-L5 radiculopathy, 
rated at 10 percent disabling; tinnitus, rated at 10 percent 
disabling; and bilateral hearing loss, rated at 
noncompensably (zero percent) disabling.

4.  The veteran is employed on a full-time basis as an 
elementary school teacher.

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for left strain with right L4-L5 radiculopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5295 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 

2.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in September 1995, in the statement of 
the case (SOC) issued in February 1996, in the supplemental 
statements of the case (SSOCs) issued in December 1998, 
January 2000, August 2000, and June 2002, in the Board remand 
dated in December 2000, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in September 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, VA 
outpatient treatment notes, mental health treatment notes, 
and examination reports, including multiple x-rays, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence that is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).
I.  Increased Rating Claim

Relevant Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Factual Background

Evidence relevant to the current level of severity of the 
veteran's lumbosacral strain disorder includes the report of 
a VA general medical examination conducted in September 1996.  
At that time, the examiner noted that the had reviewed the 
veteran's claims file "in considerable detail."  The 
veteran complained of constant low back pain with spasms in 
the back and legs, as well as difficulty sleeping due to 
pain.  He indicated that this pain increased while bending or 
picking up items, and that sometimes numbness in his legs 
began after prolonged sitting for 20 minutes in one position.

On examination, the veteran's posture and gait were entirely 
normal.  There was minimal tenderness of the paravertebral 
muscles in the entire lumbar area bilaterally, but there was 
no spasm.  Range of motion testing revealed flexion forward 
to 90 degrees, extension backward to 40 degrees, lateral 
flexion to the left and right to 40 degrees, and rotation to 
the left and right to 135 degrees [sic] with complaints of 
minimal pain in the entire lumbar area without radiation.  
Straight leg raising was normal to 95 degrees bilaterally 
with complaints of minimal low back pain.  Neurologic testing 
of the lower extremities was normal.  The examiner noted that 
lumbar spine x-rays taken in July 1995 had been reviewed and 
were entirely normal.  The examiner rendered a diagnosis of 
lumbar myofascial strain without neurological or nerve root 
involvement, not in any way incapacitating at this time.  He 
also indicated that there was no evidence of L4-L5 
radiculopathy at the time of examination.

In March 1999, the veteran underwent a VA spine examination.  
At that time, the examiner noted that the veteran's previous 
medical report for back strain showed no marked limitation of 
motion, and only minimal neurologic findings pertaining to 
the right L5 dermatome.  He also noted that lumbosacral spine 
x-rays were unremarkable.  The veteran complained of pain in 
the mid-low back area when lifting up to 40 pounds at once or 
lighter weights repetitively.  He also indicated that he 
experienced pain upon straightening up after leaning over the 
sink, and reported rare paresthesias in the L4-L5 dermatomes 
of the right lower extremity.

On examination, the veteran's spine was without significant 
deformity, and there was a full range of motion with respect 
to flexion, extension, leftward and rightward deviation, and 
leftward and rightward torsion.  Straight leg raising was 
negative, but the veteran stopped at 70 degrees bilaterally 
due to tightness in the hamstring muscles.  The veteran also 
underwent a "DeLuca examination," during which he 
repetitively and rapidly lifted an office wastebasket from 
the floor to erectness at waist level.  The veteran was able 
to do 14 repetitions before he wished to stop due to low back 
discomfort.  There was no loss of normal excursion, strength, 
speed or coordination.  There was no evidence of left 
radiculopathy, and reflexes and motor strength were normal.  
There was no evidence of any degradation in the L5 area, 
although the examiner estimated that "there might be 
additional functional loss on a bad day, because of his left 
leg paresthesias, that would be due to nerve root irritation 
when there is increased lumbosacral spasm."  X-rays revealed 
mild scoliosis of the lumbosacral spine, but were otherwise 
unremarkable.

In summary, the examiner indicated that the veteran continued 
to exhibit mild lumbosacral muscular strain with mild to 
moderate restriction on employability, confirmed on DeLuca 
examination.  There was no evidence of any L5 radiculopathy.

The veteran again underwent a VA spine examination in March 
2002.  At that time, the examiner noted that he had reviewed 
the veteran's claims file, including prior VA examinations.  
The veteran complained of a constant dull pain across the low 
back, with intermittent pain in both posterior thighs.  He 
also reported a popping sensation in the back.  He denied any 
numbness or tingling.  Lower extremity strength was normal, 
but he complained of intermittent back stiffness.  He 
indicated that this pain was increased by lying in one 
position, standing for 30 minutes, and doing yard work.  He 
stated that he did not do much lifting, bending, or stooping, 
so he could not say if this would make the pain worse.  He 
indicated that flare-ups of pain occurred about once per 
month, and lasted anywhere from three to four days.  He 
stated that during a flare-up, he was limited in his sitting 
and walking, and sometimes applied a cream.  He also 
indicated that he took Ibuprofen, though not daily, and used 
a hot shower and a hot tub to ease his pain.  He reported 
that he did not use a back brace.  He stated that he began 
working as a school teacher for fourth and fifth grade 
students in October 2001.  

On examination, there was no back tenderness or spasm.  Range 
of motion testing revealed flexion forward to 90 degrees, 
extension backward to 22 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 22 degrees, right rotation 
to 32 degrees, and left rotation to 22 degrees.  Straight leg 
raising resulted in posterior calf pain bilaterally.  
Examination of the veteran's lower extremities, including 
muscle development, movement, pulses, strength, and pinprick 
sensation, was normal.  X-rays of the lumbar spine showed no 
fracture, a minimal 3 millimeter retrolisthesis of L5 over S1 
with associated slight narrowing of the disc space at L5-S1, 
no osteophytes, and straightening of the lordosis.  The 
examiner rendered a diagnosis of chronic low back pain, 
likely nonspecific.  He also indicated that he could not make 
a diagnosis of radiculopathy based on his examination.  He 
commented that when the veteran had a flare-up, his 
functional status would be impaired by about 50 percent.  He 
could not state in degrees how much the veteran's range of 
motion might be additionally limited.

The veteran's claims file also contains extensive VA 
outpatient treatment notes dated throughout the 1990's and up 
to February 2001.  While these records focused primarily on 
the veteran's psychiatric problems, they do indicate several 
instances of complaints of low back pain, as well as 
diagnoses of chronic low back pain and lumbosacral strain.

Analysis

The veteran's chronic lumbosacral strain has been evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295.  Pursuant to this code 
section, a 10 percent rating is warranted for lumbosacral 
that causes characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain that is 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when such 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the evidence detailed above reveals that the 
veteran's lumbosacral strain is primarily manifested by 
complaints of pain in the low back, particularly when 
lifting, bending, stooping, or performing other similar 
motions.   This symptomatology most closely corresponds to 
the criteria contemplated for the assignment of a 10 percent 
rating under DC 5295.  This is also consistent with the 
diagnoses of examiners, since the examiner who performed the 
September 1996 examination stated that the veteran's lumbar 
strain was "not in any way incapacitating at this time," 
while the examiner who performed the March 2002 examination 
rendered a diagnosis of "mild" lumbosacral muscular strain.

However, the evidence of record does not support the 
assignment of a higher 20 percent rating for the veteran's 
lumbosacral strain.  On the contrary, the findings on recent 
examinations have consistently shown that the veteran does 
not suffer from muscle spasm on extreme forward bending or 
loss of lateral spine motion in standing position.  Indeed, 
findings on examinations have been essentially normal, save 
for complaints of pain and tenderness in the low back and 
very mild limitation of motion on backward extension, lateral 
bending and lateral rotation on the most recent examination.  
As such, the Board finds that the evidence does not warrant 
an increased rating under DC 5295.

The Board notes that the evaluation of a service-connected 
disability involving a joint which is rated based on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In that case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Therefore, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7 (1995).

The Board has considered these factors, but finds that such 
consideration does not result in a higher rating in this 
case.  First, the Board notes that to the veteran's painful 
low back motion has been specifically and explicitly taken 
into account in awarding the veteran a 10 percent rating 
under DC 5295.  Indeed, the veteran's subjective reports of 
pain with very mild limitation of motion in only some planes 
were the bases for this rating.  Second, in March 2002, the 
examiner specifically addressed these factors, and determined 
that the veteran's lumbosacral strain did not cause any loss 
of normal excursion, strength, speed or coordination.  The 
evidence also does not show any findings of excess movement, 
excess fatigability, or incoordination.  While the veteran 
stated that his activities were limited during flare-ups of 
pain, and the examiner estimated that the veteran's 
functional status would be reduced by about half (50 percent) 
during these times, the veteran stated that such flare-ups 
only occurred once per month, lasting for a few days each 
time.  Furthermore, the veteran indicated that even during 
these flare-ups, he was able to deal with this pain by 
slowing down and limiting his activities, especially sitting 
and walking for long periods.  He reported that he self-
treated with the use of Ibuprofen and hot showers, and did 
not seek medical treatment or require prescription 
medication, medical devices or appliances.  Accordingly, the 
Board finds that the evidence does not demonstrate functional 
loss due to pain, weakness, fatigability or incoordination, 
so as to warrant a rating in excess of 10 percent at this 
time.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, the evidence does not indicate that the 
veteran's lumbosacral strain causes moderate limitation of 
his lumbar spine, as is required for the assignment of a 20 
percent rating under DC 5292.  In addition, as all recent 
examinations have concluded that the veteran is not currently 
suffering from any neurological disorder, such as 
radiculopathy or neuropathy, as a result of his lumbosacral 
strain, a rating under the codes pertaining to nerve 
disorders is not warranted.  

In reaching the foregoing decisions to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that this disability has resulted in 
frequent periods of hospitalization.  Moreover, while this 
disability may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a grant of an increased evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. 

II.  Total Rating Claim

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  The regulations provide that where, as 
here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran does indeed have one disability 
ratable at 40 percent.  However, his combined disability 
rating is only 60 percent, which is less than the 70 percent 
combined rating required for the assignment of a total 
rating.  Thus, the Board finds that the veteran fails to meet 
the initial criteria for consideration of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

Nevertheless, the Board has considered the veteran's 
contention that he is unemployable due to his service-
connected disabilities.  In support of this contention, he 
maintains that he was unemployed from 1991 to 1997 due to his 
disabilities, was only able to start working on a part-time 
basis in 1998, and only recently became employed full-time in 
October 2001 as a teacher.  He also asserts that while he 
received a bachelor's degree in December 1997, it took him 
seven years to attain this degree because of his 
disabilities.  However, several examiners have considered the 
veteran's educational and employment history, as contained in 
some detail in his claims file, and have nevertheless 
concluded that the veteran is not unemployable.  For example, 
at the time of a VA mental disorders examination in March 
2002, the examining psychiatrist noted that the veteran had 
recently completed his schooling and obtained his teaching 
credential, and had begun a full-time job as an elementary 
school teacher.  She concluded with the following opinion:

The [veteran's] claims folder was 
reviewed.  In my opinion, [the veteran] 
does not have reduced reliability and 
productivity deficiencies in most areas, 
or total occupational impairment.  He 
does have some problems associated with 
his depression and lack of energy.  
However, he is able to hold down a full-
time job, even if this is about all he is 
able to do right now, according to his 
statement.

These comments are consistent with the opinions of the VA 
examiners who performed examinations in March 1999.  For 
example, the examiner who performed the mental disorders 
examination determined that the veteran's service-connected 
psychiatric disorder "interferes with his ability to 
function including maintaining gainful employment to only a 
mild degree," and the examiner who performed the spine 
examination concluded simply that "There is no permanent and 
total disability."

The Board acknowledges the veteran's contention that he 
should be found to be totally disabled for VA purposes 
because he has been determined to be disabled for Social 
Security Administration (SSA) purposes since July 1991.  
However, the Board initially observes that there is no 
provision in 38 C.F.R. § 4.16(b), or anywhere else in the 
regulations pertaining to TDIUs, specifying that the receipt 
of SSA benefits automatically entitles a veteran to a TDIU.  
In fact, while SSA decisions regarding unemployability are 
"pertinent" to VA's determination of a claimant's ability 
to engage in substantially gainful employment, they are 
generally not controlling for VA purposes.  See Martin v. 
Brown, 4 Vet. App. 136, 140; Murincsak v. Derwinski, 2 Vet. 
App. 363, 370- 72 (1992); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Such evidence should be therefore evaluated 
like other pertinent evidence relating to the issue of 
entitlement to a TDIU.  See Martin, 4 Vet. App. at 140.  
Given that the veteran is currently working full-time in the 
career for which has been trained and in which he recently 
received a bachelor's degree, and that several VA examiners 
have specifically opined, based on a review of all of the 
evidence, that the veteran is not totally disabled for VA 
purposes, the Board finds that a TDIU is not warranted in 
this case.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected disabilities, as evidenced by his 
combined 60 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2001).  
The Board believes, in light of recent medical examinations 
and outpatient treatment notes, that the VA Schedule for 
Rating Disabilities and the disability evaluation assigned to 
each disorder under that schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities is not warranted.


ORDER

An increased rating for the veteran's lumbosacral strain with 
right L4-L5 radiculopathy is denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

